Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 31, 2018

                                     No. 04-16-00593-CV

                               Alvin M. BURNS and I.M. Burns,
                                         Appellants

                                               v.

 DIMMIT COUNTY, TEXAS, Roberto Ramirez, and Edward Dryden, Eusebio Cantu Torres,
Eusebio Torres, Jr., Gladiator Energy Services, LLC, Hope Balderas, Juan Morales Balderas, and
                                     Lucia Balderas Lopez,
                                           Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                                        ORDER
        Appellants Alvin Burns and I.M. Burns have filed a motion for access to the sealed
portion of the appellate record for use in preparing the separate appellee’s brief addressing the
attorney disqualification issue. The motion is GRANTED. It is ORDERED that counsel for the
appellants may appear in person at the Court during normal business hours to review the sealed
reporter’s record filed on December 27, 2017. No portion of the sealed record may be copied or
removed from the Court.

                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court